          Case 1:20-cv-10083-PGG Document 24 Filed 03/29/21 Page 1 of 2




                                                      March 29, 2021

Hon. Paul G. Gardephe
United States District Court
Southern District of New York
40 Foley Square, Room 2204
New York, NY 10007

Via ECF

Re:    ACLU v. U.S. Dep’t of Homeland Security, No. 20 Civ. 10083 (PGG)
       Joint request for telephonic pretrial conference

       Dear Judge Gardephe,

        Counsel in the above-captioned Freedom of Information Act case jointly write regarding
the upcoming pretrial conference, scheduled for April 8, 2021, at 9:45 a.m. The Notice of Pretrial
Conference transmitted on December 4, 2021 (ECF No. 13) indicates that the conference will be
held in-person in Courtroom 705. In light of the continuing risk of transmission of Covid-19, the
parties respectfully request that the Court hold the conference telephonically.

        Transmission rates for Covid-19 remain extremely high in New York City. Not all
undersigned counsel have yet been able to receive the vaccine, and even vaccinated individuals
remain at some risk for contracting and transmitting the virus. Additionally, Shreya Tewari, a
legal fellow at the ACLU Foundation 1 and part of Plaintiff’s counsel team, is working from the
West Coast while the ACLU’s physical office in New York remains closed and would be unable
to join an in-person conference.

        The parties believe the conference in this FOIA case will be able to proceed without
difficulty if held telephonically, and respectfully ask the Court to hold the April 8 conference via
telephone or remote video link.




1
  Ms. Tewari is a law graduate not yet admitted to the New York bar, and therefore not yet able
to enter an appearance in this case.
                                                 1
         Case 1:20-cv-10083-PGG Document 24 Filed 03/29/21 Page 2 of 2




                               Respectfully Submitted,

/s/ Jessica Rosenbaum                                 /s/ Nathan Freed Wessler
Talia Kraemer                                         Nathan Freed Wessler
Jessica Rosenbaum                                     Ashley Gorski
Assistant United States Attorney                      American Civil Liberties Union Foundation
86 Chambers Street, 3rd Floor                         125 Broad Street, 18th Floor
New York, New York 10007                              New York, NY 10004
Tel.: (212) 637-2822/2777                             (212) 549-2500
Fax: (212) 637-2702/2786                              nwessler@aclu.org
talia.kraemer@usdoj.gov                               agorski@aclu.org
jessica.rosenbaum@usdoj.gov
                                                      Amy Belsher
                                                      Robert Hodgson
                                                      Christopher Dunn
                                                      New York Civil Liberties Union Foundation
                                                      125 Broad St., 19th Floor
                                                      New York, NY 10004
                                                      (212) 607-3300
                                                      abelsher@nyclu.org


                                      Certificate of Service

        I hereby certify that on this 29th day of March, 2021, I electronically filed the foregoing
letter using the Court’s CM/ECF system, which effects service upon counsel for Defendants.

                                                      /s/ Nathan Freed Wessler
                                                      Nathan Freed Wessler




                                                 2
